Unpublished opinions are not binding precedent in this circuit,
PER CURIAM:
William Scott Davis, Jr., seeks to appeal the district court’s order denying 34 motions in his pending criminal matter. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Davis seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Davis’ motions to consolidate additional cases, to appoint counsel, and for a transcript at government expense, and we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED